IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


ERIE INSURANCE GROUP,            : No. 286 WAL 2014
                                 :
                 Respondent      :
                                 : Petition for Allowance of Appeal from the
                                 : Order of the Superior Court
           v.                    :
                                 :
                                 :
JACK C. CATANIA, JR. AND DEBORAH :
ANN CATANIA,                     :
                                 :
                 Petitioners     :


                                    ORDER


PER CURIAM

     AND NOW, this 6th day of November, 2014, the Petition for Allowance of Appeal

is DENIED.